EXHIBIT 10.1

 

Employee Stock Option Grants

 

On February 8, 2014, as approved by the Compensation Committee of  the Pernix
Group, Inc. Board of Directors, employee stock option grants were awarded  in
the amount and upon the terms and conditions set forth below.

 

General Terms of Grant:

 

·      Form of grant: Stock option awards for executive officers and key
executives.

 

·                  Term and vesting of stock options: The stock option grants
vest equally over a 3 year period and are coterminous with the expiration date
of the plan or 10 years from the date of the grant, whichever occurs sooner.

 

·      Grant date: February 8, 2014.

 

·      Exercise Price for Stock Options: To be determined based on fair market
value.

 

·      Number of stock options:

 

 

 

 

 

Stock Options

 

Nidal Z. Zayed, President and CEO

 

-

 

90,000

 

 

 

 

 

 

 

Warren Bryant, Senior Vice President — Construction

 

-

 

25,000

 

 

 

 

 

 

 

Mike Frye, Vice President — Power

 

-

 

25,000

 

 

 

 

 

 

 

Gregg D. Pollack, Vice President - Administration and Chief Financial Officer

 

-

 

20,000

 

 

 

 

 

 

 

Carol J. Groeber - Corporate Controller and Principal Accounting Officer

 

-

 

20,000

 

 

--------------------------------------------------------------------------------